DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumpston (US Pub. No. 2016/0181480 A1).
As to claim 1, Cumpston teaches a component capable of use in a vehicle comprising: a body having a plurality of layers of composite material (Fig. 9A, see multiple layers), the body including a design recess (#60 and/or #75 and/or #77 in Fig. 9B and in ¶ [0044]) formed in at least one of the plurality of layers of composite material, the body further including an exterior surface (top of #68 in Fig. 9A and in ¶ [0068]) adjacent to the at least one of the plurality of layers of composite material (at least adjacent to #68 as a whole or #80 below that) and an interior surface (#82 in Fig. 9B and in ¶ [0047]) adjacent to a different layer of the plurality of layers of composite material; an electronic component (#63 in Fig. 9 and in ¶ [0042]) located within the design recess and between the interior surface and the exterior surface of the body (#63 filling #75, between #82 and #68); and an electrical wiring (#46 in Fig. 9B and in ¶ [0035]) 
As to claim 2, Cumpston teaches the electrical wiring has a first end and a second end, the first end connected to the electronic component and the second end externally located from the body and configured to connect to a power source (internal wiring as discussed in claim 1 rejection, see external wiring in at least Fig. 8).  
As to claim 4, Cumpston teaches the electronic component is a lighting material (LED in ¶ [0032]).  
As to claim 6, Cumpston teaches a lens (#69 in Fig. 9 and in ¶ [0042]) located within the design recess, the lens configured to diffuse light emitted from the lighting material (light emitted by LEDs immediately incident on the curved lens).  
As to claim 7, Cumpston teaches the lens includes an exterior surface (#71 in Fig. 9 and in ¶ [0043]) that is coplanar with at least part of the at least one of the plurality of layers of the body.  
As to claim 8, Cumpston teaches the lens includes a lip disposed between two of the plurality of layers of composite material to suspend the lens2Application No. 16/215,357Docket No.: 32010/51146A Amendment dated October 6, 2020After Final Office Action of July 10, 2020within the design recess (See #71 between #72 and at least #82).  
As to claim 9, Cumpston teaches the electrical wiring is disposed within a bore formed in the interior surface of the body (#46 shown continuing through #40 in Fig. 9A).  
As to claim 10, Cumpston teaches electrical wiring is disposed between two of the plurality of layers of composite material (#46 between at least #40 and #72).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cumpston (US Pub. No. 2016/0181480 A1).
As to claims 3 and 5, Cumpston is silent about the electronic component being a sensor or a fiber optical lighting component. However, it is the Examiner’s position that a sensor or alternate lighting component represent no more than simple substitutions obvious to one of ordinary skill in the art for a variety of reasons. First, in light sources like that of Cumpston is he common to place a sensor such as an ambient light sensor in order to detect environmental brightness in order to adjust the emission intensity of the lights accordingly. Second, the substitution for one known lighting device for another known lighting device requires only routine skill in the art and one would be motivated for reasons including cost or heat dissipation efficiency. For these reasons, the Examiner interprets claims 3-5 to be nothing more than obvious variants of one another and since Cumpston teaches the limitations of claim 4, the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cumpston (US Pub. No. 2016/0181480 A1) in view of Hayashi (US Pub. No. 2010/0327737 A1).
As to claims 12, Cumpston teaches one of the plurality of layers of the body includes hardened resin (¶ [0033]) but is silent about a different one of the plurality of layers of the body is a layer of carbon fiber.  
However, in the same field or endeavor, Hayashi teaches that layers can have a reinforcing member #28, composed of a material containing carbon fiber ¶ [0119]) which provides high tensile strength and heat dissipation (¶ [0119]). It would have been obvious to one of ordinary skill in the art to create at least layer #72 of Cumpston to have carbon fiber as taught by Hayashi in order to provide high tensile strength and heat dissipation to the device as taught by Hayashi.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding the limitations of claim 13 because the composite layers of the prior 

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875